Citation Nr: 1530488	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  12-30 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for residuals of a compression fracture of T4 with 50 percent anterior compression.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to January 1990, and from January 1991 to February 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision of the RO in New Orleans, Louisiana.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.  

The Veteran filed a notice of disagreement with the February 2010 decision in May 2010.  The RO issued a statement of the case (SOC) in October 2012, and the Veteran perfected his appeal with a November 2012 statement accepted in lieu of the filing of a VA-Form 9, Appeal to the Board of Veterans' Appeals.  

These matters were previously before the Board in January 2015, at which time they were remanded for further development.  

This appeal has been processed utilizing the paperless, electronic, Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  Pertinent to the December 29, 2009 claim for increase, the Veteran's thoracic spine disability has resulted in reduced range of motion that includes forward flexion to 30 degrees, but has not been productive of ankylosis of the spine or been shown to result in invertebral disc syndrome with incapacitating episodes or separately ratable manifestations of lumbar spine disability.  

3.  The schedular criteria are adequate to evaluate the Veteran's thoracic spine disability at all points pertinent to this appeal.

4.  The Veteran has been awarded service connection for thoracic spine disability, rated as 40 percent disabling from December 29, 2009, and for residuals of a little finger fracture, rated as noncompensable from September 3, 1993.  

5.  The Veteran's service-connected disabilities do not meet the percentage requirements for award of a schedular TDIU, and competent, probative evidence does not indicate that the Veteran's service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for service-connected thoracic spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2014).  

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a January 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The February 2010 rating decision reflects the initial adjudication of the claims after issuance of this letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes VA treatment records, private treatment records, Social Security Administration (SSA) records, and reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required.  

The Veteran underwent VA examinations in January 2010, February 2010, September 2012, and December 2013.  These VA examination reports include interviews with the Veteran, reviews of the record and full evaluations of the Veteran's thoracic spine, to include appropriate testing and pertinent clinical findings.  Furthermore, the VA examiners commented on the Veteran's employability and the effects of his service-connected disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the issues herein decided has been met.  The medical evidence of record is sufficient for evaluation of the disability under consideration.

As noted in the Introduction, the Board remanded these matters in January 2015 for further development-specifically, to obtain VA treatment records and to afford the Veteran additional opportunity to provide, or to provide information with respect to, any private treatment records.  The Board also directed the AOJ to readjudicate the claims, in light of additional evidence received.  Notably, on remand, VA treatment records dated through March 2015 were associated with the claims file.  A letter was sent to the Veteran in March 2015, advising him to provide any information and authorization with respect to private treatment records.  No response was received.  Ultimately, the Veteran's claims were readjudicated in a May 2015 supplemental SOC.  Thus, the Board finds that the AOJ has substantially complied with the Board's remand directives, to the extent possible.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Increased Rating for Thoracic Spine Disability

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Although the Veteran has been assigned a 40 percent disability rating under Diagnostic Code (DC) 5235 (for vertebral fracture or dislocation), the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated.  

Under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The relevant evidence pertinent to this claim includes VA treatment records, SSA records, and VA examination reports.  For the entire period under consideration,  the record establishes that, at worst, the Veteran's thoracic spine forward flexion was limited to 30 degrees and that the combined thoracic spine range of motion was limited to 120 degrees, without objective evidence of ankylosis.  Collectively, these symptoms have resulted in thoracic spine impairment no greater than that contemplated in the assigned 40 percent rating.  

VA treatment records dated in October 2009 note that Veteran's back pain was becoming worse over the past few months with the Veteran using a heating pad for relief.  In December 2009, the Veteran noted his back worsened as the day goes on and that weightbearing increased back pain.  He was limited in physical activity.  

SSA records dated in October 2009 included an x-ray revealing spondylosis.  An examination revealed diffuse back pain and that straight leg raising, bilaterally, was negative.  The Veteran noted that he did not drive due to pain.  Impression included mild to moderate degenerative changes with limited activity level because pain increased with physical exertion.  

A VA examination report dated in January 2010 noted the Veteran's history of thoracic spine injury.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms and pain.  He reported flare-ups occurring weekly and lasting one or two days.  The Veteran reported a 50 percent increase in impairment during these flare-ups.  The Veteran further noted a history of urinary incontinence, urinary urgency, nocturia with two voidings a night, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls and unsteadiness.  The Veteran noted incapacitating episodes biweekly.  He reported that he was unable to walk more than a few yards.  

On examination, the examiner found no ankylosis or muscle atrophy of the thoracolumbar spine, although tenderness was noted.  The examiner noted no abnormal gait or spinal contour as the result of muscle spasm, tenderness or guarding.  The examiner also noted decreased sensation in the right posterior thigh.  Range of motion testing revealed flexion to 30 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees.  Objective evidence of pain following repetitive motion was noted but with no additional limitation of motion.  An x-ray revealed compression deformity of the thoracic spine.  The examiner noted that incapacitating episodes were not due to IVDS.  

A February 2010 VA examination report indicates that the Veteran reported no history of nocturia or urinary incontinence.  The Veteran's gait was normal.  

A September 2012 VA examiner noted a diagnosis of residuals of a compression fracture of T6 with 50 percent anterior compression, with mild degenerative disc disease and degenerative joint disease of the thoracic spine.  The Veteran reported he had not been able to work in the past four years due to back pain.  He noted that he was no longer able to tolerate repetitive lifting, bending, or carrying and had decreased tolerance of weight-bearing activities.  The Veteran reported flare-ups two or three times a week.  

Range of motion testing revealed flexion to 40 degrees with painful motion at 30 degrees; extension to 10 degrees with painful motion at 10 degrees; right lateral flexion to 25 degrees with no objective evidence of painful motion; left lateral flexion to 25 degrees with no objective evidence of painful motion; right lateral rotation to 25 degrees with no objective evidence of painful motion; and left lateral rotation to 25 degrees with no objective evidence of painful motion.  The Veteran had no additional limitation of motion with repetitive use testing.  The examiner noted the following functional loss with repetitive use: less movement than normal, weakened movement, pain on movement, interference with sitting, standing and/or weightbearing.  The examiner noted that guarding and muscle spasm were present but did not result in abnormal gait or spinal contour.  The examiner noted no muscle atrophy.  

The examiner noted mild right lower extremity radiculopathy.  While the Veteran had IVDS, such did not result in incapacitating episodes over the past twelve months.  The examiner noted that the Veteran was ambulatory with a cautious but normal gait and guarded back posture.  The examiner reported the Veteran had a lumbar spine disability with related radiculopathy.  The examiner noted that such were not related to the Veteran's service-connected thoracic spine disability. 

In a November 2012 letter, the Veteran's VA treatment provider noted the Veteran had chronic complaints of back pain.  The Veteran was noted to be unable to work consistently due to his ongoing pain symptoms and high risk of fracture due to osteoporosis.  Further, it was noted that medications prescribed for his condition made it difficult for him to work due to side effects of drowsiness.  

An August 2013 VA treatment record notes the Veteran had no problems with his thoracic spine.  A December 2013 VA examiner noted diagnoses of degenerative disc disease and compression fracture of T6.  The Veteran reported he had no problems with the thoracic spine and no symptoms related thereto.  He reported no flare-ups.  Range of motion testing revealed flexion to 50 degrees with pain at 40 degrees; extension to 30 degrees with no objective evidence of pain; right lateral flexion to 30 degrees with pain at 20 degrees; left lateral flexion to 30 degrees with no objective evidence of pain; right lateral rotation to 30 degrees with pain at 20 degrees; and left lateral rotation to 30 degrees with no objective evidence of painful motion.  The examiner noted that the pain reported was due to the Veteran's L5 radicular pain and not back pain.  The examiner further noted that there was no pain or loss of motion due to his T6 fracture.  While the Veteran was unable to perform repetitive use testing, such was noted to be due to radicular pain.  The examiner noted functional limitations all due to radicular pain.  

The examiner noted no muscle spasms or guarding in the thoracolumbar spine.  The Veteran further had no muscle atrophy or ankylosis.  Straight leg testing was positive on the right.  The examiner noted no IVDS of the thoracolumbar spine.  The examiner noted that while the Veteran had a T6 vertebral fracture of 50 percent, none of his positive physical findings were due to such.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that the criteria for a rating in excess of 40 percent are not met.  The Veteran's thoracolumbar spine range of motion testing has revealed 30 degrees of forward flexion but has not reflected any ankylosis of the thoracolumbar spine-much less the unfavorable ankylosis of the entire spine required for the next higher, 100 percent rating under the General Rating Formula.  

The Board has also considered functional loss due to pain and other factors, to include with repeated use or during flare-ups, in conjunction with the criteria under the General Spine Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45, Deluca, supra; Johnson, supra.  In this regard, the Veteran has been granted the maximum rating possible under limitation of motion for the lumbar spine, and further analysis under Deluca would not result in a higher schedular rating.  Johnson, supra.  The evidence does not include any reports of ankylosis of the lumbar spine, and the Veteran has not reported any periods when his spine was fixed in position.  The Veteran's pain also has not been shown to be so disabling as to effectively result in ankylosis of the spine.

Additionally, Note 1 of the General Rating Form directs VA to consider whether combining ratings for orthopedic and neurological manifestations of a thoracic spine disability would result in a higher rating.  Here, however, the Board finds that the evidence does not indicate that the Veteran has any separately ratable manifestation(s) of thoracic spine disability.

With respect to radiculopathy, the September 2012 VA examiner noted a diagnosis of mild degenerative disc disease and degenerative joint disease of the lumbar spine with sciatica to the right lower extremity.  However, the examiner opined that such were not related to the Veteran's service-connected thoracic spine disability.  The examiner noted that there was no finding of radiculopathy associated with the Veteran's thoracic spine disability.  The December 2013 VA examiner noted a diagnosis of moderate right L5 radiculopathy and provided no evidence that such was related to the Veteran's thoracic spine disability.  Thus, the Board finds that a disability rating related to radiculopathy is not warranted, as such is not symptomatic of the Veteran's service-connected thoracic spine disability.  

With respect to other neurological abnormalities, namely, bowel or bladder impairment, the Board notes that the Veteran reported such during the January 2010 VA examination.  However, the Veteran denied such symptoms during a February 2010 VA examination.  Regardless, the Board finds that there is no indication in the evidence of record that the Veteran's bladder symptoms are related to his service-connected thoracic spine disability.  The Board also finds no other objective findings or evidence of any other neurological abnormality(ies) associated with the Veteran's service-connected thoracic spine disability to warrant a separate, compensable rating.  

The Board further notes that, in addition to the criteria of the General Rating Formula for rating all spine disabilities, 38 C.F.R. § 4.71a also includes a Formula for Rating IVDS Based on Incapacitating Episodes.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Note (1).  

Here, the Veteran was found to have IVDS on his VA examinations.  However, the VA examiners found no incapacitating episodes due to his IVDS.  In this regard, while the Veteran reported to the January 2010 VA examiner that he had biweekly incapacitating episodes, the examiner noted that such were not due to IVDS.  Similarly, the September 2012 VA examiner noted no incapacitating episodes due to the Veteran's IVDS.  Additionally, the December 2013 found no IVDS.  Thus, no disability rating based on the IVDS criteria is warranted.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected thoracic spine disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the October 2012 SOC and discussed in the May 2015 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected thoracic spine disability at all pertinent points.  The Board finds that the rating schedule fully contemplates the described symptomatology associated with the disability-including limited motion, weakness and pain.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the applicable schedular criteria.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's thoracic spine disability.  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's service-connected thoracic spine disability, pursuant to Hart, and the claim for a higher rating for that disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In the present case, service connection has been established for a thoracic spine disability, assigned a 40 percent rating, and a finger disability, which is rated as noncompensable.  Thus, the Veteran has a combined rating of 40 percent, and does not meet the minimum criteria for a schedular TDIU under 38 C.F.R. § 4.16(a).  

However, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).  

In this case, as explained in more detail below, the record simply does not support a finding that the Veteran's service-connected disabilities have rendered him unable to obtain or retain substantially gainful employment at any point pertinent to the December 2009 claim for a TDIU.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19l; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, supra.  

Undated SSA records indicate the Veteran completed the tenth grade and attended vocational school for welding.  He was noted to have previously worked in construction.  The Veteran reported that standing and sitting for any long period caused pain.  A November 2009 SSA determination indicated that the Veteran's disabilities, which included nonservice-connected disabilities, prevented him from doing past work but did not prevent him from doing work requiring less physical effort.  

A January 2010 VA examiner noted the Veteran's service-connected disabilities had a significant effect on his usual occupation due to decreased mobility, decreased manual dexterity, problems with lifting and carrying, pain and disfigurement.  The examiner noted that the Veteran should be given a trial at sedentary work according to his physical and mental abilities.  A January 2010 buddy statement noted the Veteran had been unable to work for two years.  It was also reported that the Veteran was unable to get out bed some days and was not able to do household chores.  In a January 2010 statement, the Veteran indicated that he had worked as a laborer previously but had to quit due to pain.  

A February 2010 VA examiner noted that the Veteran had been unemployed from two to five years.  The Veteran then reported that his back pain kept him from finding employment, along with the medications he took.  In his May 2010 notice of disagreement, the Veteran noted that he could not work because he could not walk, stand, or sit for long periods without severe pain and because of impairment from his medications.  He also noted that other conditions, for which he is not service-connected, rendered him unemployable.  

A July 2012 VA examiner opined that the Veteran was unemployable in the current recession because of his decreased mobility, decreased manual dexterity, problems with lifting and carrying, pain, and disfigurement when there are many able-bodied unemployed Veterans without work.  A September 2012 VA examination report notes that the Veteran had worked construction or labor since leaving service.  The Veteran reported that he was not able to work for the past four years due to back pain.  The examiner noted that the Veteran's thoracolumbar spine disability impacted his ability to work due to his limited standing, walking, climbing, lifting, carrying, and pulling or pushing.  The examiner noted that these restrictions were attributable to both the Veteran's thoracic and lumbar spine disabilities and that it was not possible to differentiate without mere speculation.  

In a November 2012 letter, the Veteran's VA treatment provider noted that the Veteran had chronic complaints of back pain.  The Veteran was noted to be unable to work consistently due to his ongoing pain symptoms and high risk of fracture due to osteoporosis.  Further, it was noted that medications prescribed for his condition made it difficult for him to work due to side effects of drowsiness.  A December 2013 VA examiner also noted that the Veteran's thoracolumbar spine impacted his ability to work.  Specifically, the examiner noted the Veteran previously worked construction but had not done so since 2006.  

By contrast, in a separate December 2013VA examination report, a VA examiner noted that the Veteran had not worked for seven or eight years because of chronic back pain.  However, even considering both nonservice-connected disabilities along with the Veteran's service-connected thoracic spine and finger disabilities, the examiner nevertheless opined that the Veteran's medical conditions did not prevent him from securing or following a substantial gainful occupation.  Such would appear to be consistent with a VA treatment record also dated in December 2013 which notes that the Veteran had a landscape business.

There is no question that, primarily, the Veteran's thoracic spine disability-his only compensable service-connected disability-has impacted his ability to perform physical acts required for employment in his prior jobs as a construction worker and a laborer.  Indeed, such functional impairment as that described in medical records associated with that disability, as well as the medications prescribed therefor, are contemplated in the currently assigned 40 percent rating.  As noted, a high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.   The Board also finds it plausible that the manual dexterity issues described by at least one examiner may be associated with the Veteran's service-connected-albeit, noncompensable-finger disability, and that such impairment appears to contribute to his inability to work as a construction worker or laborer.  However, functional impairment resulting in the inability to continue in a specific job or to follow a specific career is not tantamount to a finding of unemployability.  

Although not dispositive for VA purposes, in a November 2009 decision, SSA determined that the physical limitations associated with the Veteran's service-connected disabilities and nonservice-connected disabilities-in particular, standing and sitting for long periods-prevented him from doing past work, but did not prevent him from doing work requiring less physical effort. 

Likewise, although the Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator (See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)), it is noteworthy that no medical professional has specifically opined that the Veteran's service-connected thoracic spine and finger disabilities, alone, produce unemployability.  While the July 2012 examiner noted the Veteran was unemployable, this opinion appears to have been based more on the state of the economy at that time, rather than the Veteran's functional limitations.  See Van Hoose, supra.  The other opinions of record note the Veteran's functional limitations, such as difficulty standing or sitting for long periods of time and decreased dexterity, but found that such do not render the Veteran unemployable.  In this regard, the January 2010 VA examiner noted the Veteran should be able to try sedentary work.  Additionally, the December 2013 VA examiner found the Veteran could secure or follow substantial gainful occupation, even taking into account the Veteran's more severe nonservice-connected disabilities.  Thus, it follows that the Veteran would likewise be employable when only his less severe, service-connected disabilities were considered.  

Specifically as regards to the Veteran's own statements and contentions, the Board is mindful that the United States Court of Appeals for the Federal Circuit has held that lay evidence may be considered competent for some purposes. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Federal Circuit has also held that VA "may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Further, the Board has a duty to assess the credibility of the evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the Veteran's own contentions as to the impact of his service-connected disabilities on his employability are not supported by the evidence of record.  In this regard, VA treatment records are devoid of any specific complaints related to the Veteran's finger disability.  While some difficulty with dexterity is noted, the Veteran has not suggested that such renders him unemployable.  With respect to his thoracic spine disability, the Veteran has consistently reported that he is not able to work; however, he reported no thoracic spine symptoms.  He further was noted to have started a landscaping business in December 2013.  Throughout the record are notations that, in addition to his service-connected disabilities, he has attributed his inability to work to disabilities for which he is not service-connected.  For these reasons, the Board finds that the Veteran's current assertions as to the severity of his service-connected disabilities and how they impact his ability to obtain or retain employment-advanced in connection with the current claim seeking monetary benefits-are not consistent with the other evidence of record, and hence, are not credible.  

Furthermore, to the extent that the Veteran may, as per his own judgment, consider himself to be unemployable due to his service-connected disabilities, the Board emphasizes that he is not shown to have training or expertise in medical nor vocational matters.  See Jones, supra.  As such, his lay assertions as to the ultimate question for consideration-whether he is rendered unemployable as a result of his service-connected disabilities-have no probative value.  

An award of TDIU is based solely upon the impairment caused by service-connected disabilities.  Impairment caused by nonservice-connected disabilities and by age may not be considered when evaluating the claim.  Here, as indicated, the Veteran has only been awarded service connection for a thoracic spine disability and a finger disability.  The competent, probative evidence simply does not support a finding that these disabilities, alone, render him unemployable.  Not only has no medical professional provided such an opinion, but medical evidence reflects that he is capable of sedentary employment, even when considering his non-service-connected disabilities.  Thus, even considering the fact that there may be some overlap in symptoms associated with, and hence, the functional impairment attributable to, the service-connected thoracic spine disability and nonservice-connected lumbar spine disability, the collective evidence described above simply does not support a finding that the Veteran is precluded from all forms of substantially gainful employment as a result of his disabilities.   

Under these circumstances, the Board finds that the criteria for invoking the procedures for assignment of an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b) are not met, and that the claim for a TDIU must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

A rating in excess of 40 percent for service-connected thoracic spine disability is denied.  

The claim for a TDIU is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


